Citation Nr: 1225182	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for vertigo with dizziness and nausea.

5.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974.  He also had service in the National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In a March 2009 decision, the Board, in pertinent part, denied the Veteran's claims for service connection for diabetes mellitus, peripheral neuropathy, and erectile dysfunction, and for vertigo with dizziness and nausea secondary to service-connected hearing loss and tinnitus. The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  
In an April 2011 Memorandum Decision, the Court vacated the Board's March 2009 decision with respect to these issues and remanded the matters to the Board.  In December 2011, the Board remanded the claims for additional development consistent with the Court's Memorandum Decision. 

Also in March 2009, the Board remanded the claim for service connection for chronic acquired psychiatric disorder for additional development.  In January 2010, the Board denied the claim and the Veteran appealed to the Court.  In August 2010, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision, in part, and remanding the matter to the Board.  In December 2010, the Board remanded the claim for additional development consistent with the Joint Motion.

The Board notes that VA outpatient treatment records dated from October 2009 to December 2011 have been added to the Virtual VA file.  The March 2012 supplemental statement of the case (SSOC) reflects that these additional records were considered prior to readjudicating the claim for service connection for an acquired psychiatric disorder.  With regard to the remaining claims, this evidence is not listed in the June 2012 SSOC and does not appear to have been considered; however, the treatment records are duplicative of evidence already of record in that they simply show ongoing treatment for the disabilities on appeal.  Therefore, a remand for initial consideration of this additional evidence by the agency of original jurisdiction (AOJ) is not necessary.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service or within one year of separation, and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  Peripheral neuropathy was not manifest in service or within one year of separation, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately related to or aggravated by a service-connected disability.

3.  Erectile dysfunction was not manifest in service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately related to or aggravated by a service-connected disability.

4.  Vertigo with dizziness and nausea was not manifest in service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately related to or aggravated by a service-connected disability.


5.  A chronic psychiatric disorder, to include depression or chronic psychosis, was not manifest in service or within one year of separation, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Peripheral neuropathy was not incurred in or aggravated by service, may not be presumed to be, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  Erectile dysfunction was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  Vertigo with dizziness and nausea was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  A chronic acquired psychiatric disorder, to include depression or chronic psychosis, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in letters dated in October 2003, August 2004, February 2006, and August 2007.  To the extent any notice was provided after the initial adjudication of the claims, the Board notes that the claims were readjudicated in March and June 2012 supplemental statements of the case (SSOCs).  Therefore, any timing deficiency with respect to the notice has been cured.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  With respect to the claim for service connection for vertigo, the Veteran was provided with VA examinations in September 2008 and December 2011.  With respect to the claim for service connection for a psychiatric disorder, a VA examination was provided in April 2009.  As these examinations included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that these examinations are adequate to make a determination on these claims.  

With respect to the remaining claims for service connection for diabetes mellitus, peripheral neuropathy, and erectile dysfunction, the Board notes that the Veteran has not been provided with a VA examination or medical opinion regarding these matters.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006). 

In this case, while the Veteran's STRs reflect that the Veteran had an acute situational reaction after excessive drinking, his symptoms resolved and he denied having a history of psychiatric symptoms at separation.  Furthermore, the evidence does not show that he has a current chronic psychiatric disability.  Despite his general assertions that he is entitled to service connection for depression, a recent examination indicated that he has denied depressive symptoms.  To the extent he may have had mild depression symptoms in the past, there is no suggestion in the record that these symptoms are related to service.  With respect to diabetes mellitus, peripheral neuropathy, and erectile dysfunction, he does not allege and the evidence does not show that these disabilities manifested in service or within one year of service.  He alleges that his diabetes was caused by exposure to Agent Orange during service and that peripheral neuropathy and erectile dysfunction are secondary to diabetes.  As will be explained below, the evidence does not indicate that the Veteran was exposed to herbicides during service nor does the evidence otherwise show that that these disabilities may be related to service.  Under these circumstances, the Board finds that VA examinations are not required, even under the low threshold of McLendon.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 

Legal Criteria

Initially, the Board notes that the evidence does not reflect that the Veteran served in combat.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include Type 2 diabetes (i.e., diabetes mellitus) and acute and subacute peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id., note 2.

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307. 

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 - 81335 (Dec. 10, 2010); see also 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Diabetes Mellitus, Peripheral Neuropathy, and Erectile Dysfunction

Service treatment records are negative for any diagnoses, complaints, or abnormal findings showing diabetes mellitus.  The Veteran's February 1970 enlistment examination and his October 1974 discharge examination indicate that his endocrine system was normal.  His lower and upper extremities, neurologic system, genitourinary system were also normal.  On the corresponding report of medical history, it was noted that he had an acute infection, which was treated with penicillin.  He denied a family history of diabetes or psychosis.  He specifically denied sugar in urine, neuritis, and paralysis.

The report of a November 1988 enlistment examination for the Army National Guard reflects that the Veteran's endocrine system was normal.  Urinalysis was negative for sugar.  The lower and upper extremities, neurologic system, and genitourinary system were normal.  

The evidence reflects that the Veteran was diagnosed with diabetes sometime in 2000.  In a May 2003 statement, the Veteran said that he had a stroke in July 2000 and found out he was diabetic.  A July 2003 VA outpatient treatment record also notes that the Veteran was diagnosed with diabetes in 2000.  

In this case, the Veteran does not assert and the evidence does not show that his diabetes manifested during service or within one year of separation.  Rather, the Veteran contends that his diabetes is related to Agent Orange exposure while he was stationed at Takhli Air Force Base in Thailand.  He believes he was exposed to herbicides while servicing aircrafts from Vietnam.

VA's Adjudication Procedures Manual Rewrite sets forth procedures for verifying herbicide exposure for veterans with service in Thailand during the Vietnam Era, such as in this case.  See M21-1MR, Part IV, Subpart ii, chapter 2, Section C.10.q.  In accordance with the Adjudication Procedures Manual, a "Memorandum for the Record" addressing herbicide use in Thailand during the Vietnam Era was placed in the Veteran's claims file.  This memorandum indicates that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand; however, commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  Therefore, this should be considered in cases where a veteran's military occupational specialty (MOS) requires contact with the perimeter, such as security police.  With regard to claims based on servicing or working on aircrafts that flew over Vietnam, the Memorandum notes that "aerial spraying of tactical herbicides did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation Ranch Hand.  Also, there are no studies that we are award of showing harmful health effects for any such secondary or remote contact that may have occurred."

In February 2006, the RO sent a letter to the Veteran requesting additional information about his herbicide exposure, but he did not respond.  The case was referred to the Joint Services Records Research Center (JSRRC) to request verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  In June 2012, the JSRRC responded, indicating that they had researched the unit histories for the 355th Supply Squadron and 355th Tactical Fighter Wing, but were unable to verify that the Veteran or other personnel were exposed to Agent Orange or tactical herbicides while serving at Takhli Air Force Base.  It was noted that available unit histories did not mention or document any herbicides spraying, testing, or storage at Takhli Air Force Base.  In a June 2012 memorandum, a formal finding was made that sufficient information required to verify herbicide exposure did not exist.  Hence, the Appeals Management Center (AMC) fully complied with VA's Adjudication Procedures Manual, the Board's December 2011 remand, and the Court's April 2011 Memorandum Decision.

In this case, although the Veteran served at Takhli Air Force Base during the Vietnam era, his MOS was a fuel specialist and the evidence does not suggest that his work duties were near the air base perimeter.  Therefore, the Board finds that exposure to herbicides cannot be conceded.  The Memorandum for Record does not suggest that the Veteran would have exposed to either commercial or tactical herbicides during his service in Thailand.  Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities due to herbicide exposure) do not apply to the claim for service connection for diabetes mellitus. 

Although presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for diabetes mellitus on a direct basis.  See Combee.  The evidence demonstrates, however, that this disability was not present in service or for many years after discharge.  Moreover, although the Veteran was advised of the need for evidence showing the claimed disability from service until the present, he did not submit or identify such evidence.  In summary, the record discloses a remote, post-service onset of this disability.  There is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within many years of separation.  The in-service and 1988 normal findings and the Veteran's specific denial of pertinent history are far more probative as to onset than any lay statements to the contrary.  In this case, the competent evidence clearly establishes that diabetes mellitus is not related to service. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects the Veteran's report of diabetes mellitus, it does not contain competent evidence which relates this claimed disability to any injury or disease in service, or to herbicide exposure.  The Board has considered the Veteran's argument that the claimed disability is related to service, to include herbicide exposure therein.  The Board finds that the etiology of these claimed disabilities is far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

With respect to peripheral neuropathy and erectile dysfunction, the Veteran asserts that these conditions are due to his diabetes mellitus.  The Board has determined that service connection for diabetes mellitus is not warranted.  As such, there is no basis upon which to grant service connection for these claimed disabilities on a secondary basis.  

To the extent the Veteran asserts that his peripheral neuropathy is related to exposure to fuel in service, there is no competent evidence relating this disability to his service.  The extracts and articles submitted by the Veteran are non-specific and do not address the etiology of his condition.  The Court has indicated that treatise evidence may suffice to establish nexus in instances where, "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 (1998) (quoting Sacks v. West, 11 Vet. App. 314, 317 (1998)).  In this case, however, the information submitted by the Veteran is not accompanied by any supportive medical opinion from a medical professional.  Additionally, this information is generic in nature, and it fails to demonstrate a relationship between this particular Veteran's peripheral neuropathy and exposure to fuel in service.  

The record does not otherwise show that the Veteran's peripheral neuropathy and erectile dysfunction were incurred in service or are otherwise attributable to service.  His service treatment records are unremarkable for any complaints, treatment, or diagnoses related to these conditions.  His February 1970 enlistment examination and his October 1974 discharge examination indicate that his genitourinary system, neurologic system, and his upper and lower extremities were normal.  Peripheral neuropathy is first documented in the record in February 2005, after being diagnosed with diabetes.  In a May 2003 statement, the Veteran reported that he had penile implants in the 1980s, but attributed this to excessive drinking.  In February 2005, it was noted that he was having sexual arousal problems and that Viagra did not help.  In sum, peripheral neuropathy and erectile dysfunction did not manifest in service or for many years thereafter and there is no suggestion in the record that either of these disabilities are otherwise attributable to service. 

For the foregoing reasons, the claims for service connection for diabetes mellitus, peripheral neuropathy, and erectile dysfunction must be denied.  In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  In the absence of competent and persuasive evidence to support the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Vertigo with Dizziness and Nausea

The Veteran asserts that his vertigo is related to his service-connected hearing loss disability and tinnitus or, alternatively, exposure to jet fuel during service.  

Service treatment records are negative for any diagnosis, complaint or abnormal finding pertaining to vertigo, dizziness, or nausea.  There is a record of a motorcycle accident in July 1971 when the Veteran suffered multiple abrasions and lacerations of his head and chest.  He was found to be neurologically normal.  The report of his October 1974 discharge examination reflects that his head, ears, drums, and neurologic system were normal.  On the corresponding report of medical history, he denied dizziness or fainting spells.

The report of a November 1988 examination for enlistment in the Army National Guard reflects that the Veteran's head, ears, drums, and neurologic system were normal.  On the corresponding report of medical history, the Veteran denied dizziness or fainting spells. 

A VA otolaryngology examination was conducted in September 2008.  The Veteran asserted that his vertigo was secondary to his service-connected hearing loss and tinnitus.  He said he first noted hearing loss and tinnitus within the first year of service and that he started experiencing vertigo after he was discharged in 1974.  He said the episodes increased in frequency in late 1975 while working for Dupont.  On physical examination, no abnormalities were noted.  After reviewing the claims file, the examiner opined that it was "not likely that the [V]eteran's vertigo, dizziness, nausea and/or headaches are related to his service-connected hearing loss and tinnitus.  

Pursuant to the Court's April 2011 Memorandum Decision, another VA examination was scheduled to address the Veteran's contentions that his vertigo symptoms are directly related to service, to include exposure to fuel therein.  
In December 2011, a VA examination was conducted and the Veteran reported that he first noticed vertigo in the 1970s while he was working at Dupont.  He said the symptoms tended to occur when he was doing work or when he became warm.  He said he had one or two episodes per month lasting 3 to 20 minutes.  He denied a history of traumatic brain injury or concussive injuries to the brain.  Physical examination of his ears, nose, oral cavity, and neck, was unremarkable.  The VA examiner opined that the Veteran's vertigo symptoms were "less likely as not" caused by service, including exposure to jet fuel.  In rendering this opinion, the examiner reviewed the claims file, obtained a medical history, and conducted a physical examination.  

At the outset, the Board notes that the Veteran is competent to report that which he has personally experienced, including vertigo, dizziness, and nausea.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds that the Veteran's statements regarding his history of vertigo are credible.  

The Board notes that the Veteran has not alleged, nor does the evidence show, that this disability first manifested in service.  Furthermore, he does not allege continuity of symptomatology since service.  Rather, he has consistently alleged that these symptoms first began shortly after service while he was working at Dupont.  Nonetheless, as noted above, service connection may be granted for later diagnosed vertigo if the evidence otherwise establishes that the disease was incurred in service or is secondary to a service-connected disability.  

To the extent the Veteran asserts that his vertigo is related to service or his service-connected hearing loss and disability, the Board finds that the determination of such a relationship is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372.  Whether vertigo is related to exposure to jet fuel in service that occurred many years ago or is related to service-connected hearing loss or tinnitus requires specialized training.  In this case, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on etiology in this particular case. 

The Board points out that the only competent medical opinions addressing the etiology of the Veteran's vertigo weigh against the claim.  The September 2008 VA examiner opined that the Veteran's vertigo was not likely related to service-connected hearing loss and tinnitus.  The December 2011 VA examiner opined that vertigo was less likely than not caused by or the result of service, to include exposure to jet fuel.  These opinions were based on a review of the claims file and pertinent medical history, the Veteran's assertions, and clinical findings.  The examiners also provided a well-reasoned explanation for each opinion.  Therefore, the Board finds that the opinions are probative and adequate to make a determination on this claim.  

For the foregoing reasons, the claim for service connection for vertigo must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  In the absence of competent and persuasive evidence to support the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Acquired Psychiatric Disorder

The Veteran asserts that he has a current psychiatric disorder related to service.  

The Veteran's February 1970 enlistment examination report reflects that his psychiatric evaluation was normal.  In January 1971, he was admitted to an emergency room in an acutely agitated and grossly psychotic state.  The record reflects that he had been drinking heavily and reported having been pushed and threatened.  A psychiatrist evaluated the Veteran as being in an acute paranoid psychotic state.  He was seen at the same hospital two days later and at that time his sensorium had cleared and the symptoms present on admission were in complete remission.  The Veteran was diagnosed with a severe, acute situational reaction, in complete remission.  On separation examination in October 1974, the Veteran's psychiatric evaluation was normal.  On the corresponding report of medical history, he denied depression or excessive worry and denied having nervous troubles of any sort. 

A November 1988 Report of Medical Examination for enlistment in the Army National Guard reflects that the Veteran was psychiatrically normal.  He reported no depression or excessive worry, and no nervous troubles of any sort.  He reported one hospitalization for alcohol-related treatment from December 1981 through January 1982. 

In accordance with the August 2010 Joint Motion, a copy of the July 2005 VA neuropsychological consultation report from Dr. D.M. was obtained.  The report reflects that the Veteran was referred for an evaluation of his cognitive functioning to assess for the presence of cognitive impairment and rule out a progressive type of dementia.  The Veteran reported increased problems with his short-term memory and endorsed some symptoms of depression, including difficulty concentrating, disturbed sleep with early morning awakening, indecisiveness, decreased energy, disappointment in himself and feeling like a failure.  He did not endorse feeling sad or discouraged about his future and did not endorse any suicidal ideation.  After an extensive review of the Veteran's history and neuropsychological testing, Dr. D.M. found that the test results were most consistent with subcortical dysfunction likely related to vascular disease.  The deficits did not fit the typical pattern of dementia associated with alcohol abuse.  It was noted that mild depression was of some concern at present and might have been contributing to his perceived cognitive dysfunction.

A few days later, a VA neurology outpatient note reflects similar findings.  The Veteran endorsed getting frustrated, early waking, eating more, feeling tired, and inattention.  The physician noted the results of the neuropsychological assessment and that it was unlikely that the Veteran had a diagnosis of Alzheimer's Disease.  The physician noted that the Veteran denied any symptoms consistent with depression at that time, but then noted that the Veteran reported symptoms of depression for the past few years might affect cognitive impairment and memory.  Anti-depressant medication was prescribed.

In April 2009, the Veteran underwent a VA neuropsychiatric examination.  The examiner noted that in recounting his service history, the Veteran did not report hospitalization in January 1971.  The Veteran also indicated that since separation he had not been hospitalized or presented to an emergency room for any psychiatric reason.  He further stated that he did not think that he needed mental health treatment.  The examiner reviewed the report of a Dr. D.M. who stated that neuropsychological testing was consistent with cortical dysfunction, likely related to vascular disease, and that a diagnosis of Alzheimer's disease was very unlikely at this time.  Dr. D.M. did note mild symptoms of depression, with no anxiety or change in personality or behavior suggestive of frontal lobe dysfunction.  The Veteran reported to the examiner that his mood, most of the time, was "happy go lucky, peachy cream."  He stated that he did not feel that he had any psychological or emotional problems.  Through he did report mild memory problems, these were consistent with memory problems secondary to a cardiovascular accident reported during his neuropsychological evaluation in 2005.  The Veteran had no symptoms of panic attacks, mania, impulsivity, psychosis or obsessive compulsive disorder.  Objectively, the examiner noted that the Veteran had no significant abnormalities in his gait.  He was cooperative during the examination and made appropriate eye contact.  The Veteran's thoughts were logical and goal directed with no evidence of hallucinations or delusions.  His speech was of normal rate and volume and his mood was euthymic.  By diagnosis the Veteran had no clinical disorder, and no psychosocial or environmental problems.  The examiner stated that the Veteran did not report clinically significant symptoms that warranted a psychiatric diagnosis. 

Where an appellant establishes that he suffered from a "chronic" disorder that was incurred during his military service, any manifestation of it at a later date represents a service-connected disability for which service connection is due unless those manifestations are clearly attributable to intervening causes.  Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).  In this case, the Veteran was diagnosed as being in a paranoid psychotic state.  38 U.S.C.A. 1101 defines psychosis as a "chronic" disease.  However, the Board is led to conclude that the in-service findings of the Veteran being in a "grossly psychotic state" and having a situational reaction, were, as described at the time, "acute," and resolved without residuals.  Regardless, even if a psychosis is regarded as a chronic disease, the law requires the existence of current manifestations of psychosis, which are not shown by the record.  38 U.S.C.A. § 1110. 

In light of the finding of an acute disorder during service and the normal examinations at separation and on National Guard enlistment, chronicity and continuity may be legitimately questioned.  In this case, neither chronicity nor continuity may be established by the evidence of record.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity is not adequately supported, then a showing of chronicity after discharge is required to support the claim.  38 C.F.R. § 3.303(b)  (1992).  The regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991). 

The Veteran has failed to produce evidence, medical or otherwise, that would tend showing a presently existing disability stemming from in-service diagnoses of paranoid psychotic state or acute situational reaction.  In fact, the post service evidence tends to establish that he does not have a current disability or a psychiatric disability.  Although he reported having some mild depressive symptoms in July 2005, he was not formally diagnosed with a depressive disorder and the April 2009 VA examiner concluded that he did not endorse symptoms that would warrant a psychiatric diagnosis.  A June 2011 VA outpatient treatment record also indicates that a depression screen was negative and that he denied having depressive symptoms.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

Furthermore, to the extent the Veteran has had symptoms of depression and subcortical dysfunction during the appeal period, the Board notes that these symptoms were not manifested in service and there is no competent evidence suggesting a relationship with service.  Implicit in his claim, is the Veteran's assertion that these symptoms are related to service.  However, to the extent the Veteran suggests a relationship to service, the Board finds that question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on etiology. See Jandreau, 492 F. 3d 1372.  

For the foregoing reasons, the claim for service connection for a chronic acquired psychiatric disorder, to include depression, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  In the absence of competent and persuasive evidence to support the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied. 

Service connection for erectile dysfunction is denied.

Service connection for vertigo with dizziness and nausea is denied.

Service connection for a chronic acquired psychiatric disorder, to include depression, is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


